Case 1:15-cv-24442-JEM Document 231 Entered on FLSD Docket 11/07/2018 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-24442-CIV-MARTINEZ/LOUIS


  JAIME FAITH EDMONDSON, et al.,

         Plaintiffs,

  v.

  VELVET LIFESTYLES, LLC, et al.

         Defendants.

                                        /

  VELVET LIFESTYLES, LLC, et al.

         Third Party Plaintiff,

  v.

  JLFL CONCEPTS, LLC, et al.

         Third Party Defendants.
                                        /

                                     JOINT STATUS REPORT
         Pursuant to this Court’s October 30, 2018 Omnibus Order on Pending Motions [ECF No.

  230], Plaintiffs and Defendants, by and through their respective counsel of record, hereby state

  as follows:

         The parties have conferred and propose that the trial in this action be specially set for the

  period beginning on or after April 15, 2019. The parties have also conferred and do not agree to

  a trial before a United States Magistrate Judge.
Case 1:15-cv-24442-JEM Document 231 Entered on FLSD Docket 11/07/2018 Page 2 of 4



  Dated: November 7, 2018                          Respectfully submitted,

  AKERMAN LLP                                     SHAPIRO BLASI WASSERMAN &
  Counsel for Plaintiffs                          HERMANN P.A.
  Three Brickell City Centre                      Co-counsel for Defendants
  98 Southeast 7th Street, Suite 1100             7777 Glades Road, Suite 400
  Miami, FL 33131                                 Boca Raton, FL 33434
  Phone: (305) 374-5600                           Phone: (561) 477-7800

  By:/s/ Naim S. Surgeon                          By:/s/ Joshua L. Zipper
     Lawrence Silverman                              Joshua L. Zipper
     Florida Bar No. 0122080                         Florida Bar No. 0045247
     E-mail: lawrence.silverman@akerman.com          E-mail: jzipper@sbwh.law
     Naim S. Surgeon
     Florida Bar No. 101682
     E-mail: naim.surgeon@akerman.com
     Secondary: kelly.connolly@akerman.com
     Erika R. Shuminer
     Florida Bar No. 100021
     E-mail: erika.shuminer@akerman.com




                                              2
Case 1:15-cv-24442-JEM Document 231 Entered on FLSD Docket 11/07/2018 Page 3 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document was

  electronically filed with the Clerk of the Court using CM/ECF this 7th day of November, 2018. I

  also certify that the foregoing document is being served this day on all counsel of record

  identified on the Service List via transmission of Notice of Electronic Filing generated by

  CM/ECF.


                                                            /s/ Naim S. Surgeon
                                                            Attorney




                                                3
Case 1:15-cv-24442-JEM Document 231 Entered on FLSD Docket 11/07/2018 Page 4 of 4



                                        SERVICE LIST

                        Edmonson, et al. v. Velvet Lifestyles, LLC et al.
                                Case No.: 1:15-cv-24442-JEM

  Luke Lirot, Esq.                                  Richard Guzman, Esq.
  LUKE CHARLES LIROT, P.A.                          THE BENNETT LAW CENTER
  2240 Belleair Road, Suite 190                     3377 S.W. 3rd Avenue
  Clearwater, Florida 33764                         Miami, Florida 33145
  Telephone: (727) 536-2100                         Telephone: (305) 648-2255
  Facsimile: (727) 536-2110                         Facsimile: (305)648-2256
  E-mail: luke2@lirotlaw.com                        E-mail: gladys@sblawcenter.com
  E-mail: jimmy@lirotlaw.com                        E-mail: scott@sblawcenter.com
  E-mail: krista@lirotlaw.com                       E-mail: richard@sblawcenter.com

  Attorneys for Defendants/Third Party Plaintiffs Attorneys for Third-Party Defendants




                                                4
